NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 XIAO JUN HE,                                     No.    12-70443

                   Petitioner,                    Agency No.
                                                  A088-794-717
   v.

 JEFFERSON SESSIONS, III, Attorney
 General,                                         MEMORANDUM*

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 12, 2017**
                                 Honolulu, Hawaii

Before: SCHROEDER, NELSON, and MCKEOWN, Circuit Judges.

        Xiao Jun He, a native and citizen of the People’s Republic of China, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an Immigration Judge’s (“IJ”) decision denying his application for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny

the petition.

      Substantial evidence supports the BIA’s denial of relief based on He’s failure

to satisfy his burden of proof by proffering sufficient corroborating evidence to

support his claims of past persecution and a well-founded fear of future persecution.

Under the REAL ID Act, He was required to submit reasonably obtainable evidence

to corroborate his testimony upon the IJ’s request. 8 U.S.C. § 1158(b)(1)(B)(ii).

Finding that He’s evidence was insufficient to corroborate his fear of future

persecution, the IJ granted He a continuance to produce additional witnesses. See

Ren v. Holder, 648 F.3d 1079, 1091–92 (9th Cir. 2011) (holding that IJ cannot deny

application for asylum without first notifying applicant that proffered corroborating

evidence is insufficient and providing applicant with opportunity to produce

additional evidence). We note that the IJ took this precautionary measure over a

year before our court issued the decision in Ren. He, who was represented by

counsel throughout, did not produce any witnesses, but rather offered an

unauthenticated letter after the filing deadline had passed. He similarly failed to

corroborate his claim of past persecution. See Ren, 648 F.3d 1093–94. The

                                         2
government’s objections to He’s evidence of past persecution, and the IJ’s statement

regarding their “foundation and reliability” at the outset of the hearing, were

sufficient to put He on notice that he needed to produce additional evidence. See id.

Unlike the respondent in Bhattarai v. Lynch, 835 F.3d 1037, 1046–47 (9th Cir.

2016), who received neither notice nor an opportunity to produce corroborating

evidence, He received a continuance in which to do so. Given He’s failure to procure

additional corroborating evidence or explain why he could not reasonably have

obtained it, the BIA properly dismissed He’s appeal.

      Finally, He waived his withholding of removal and CAT claims because he

did not challenge the IJ’s decision regarding those claims on appeal to the BIA.

Consequently, we do not have jurisdiction to hear them. See 8 U.S.C. § 1252(d)(1);

Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004).

      PETITION DENIED.




                                         3